Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 7, 1976, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence. By order dated May 16, 1977, this case was remitted to Criminal Term to hear and report on whether defendant-appellant, prior to entering her plea of guilty, had been advised by her trial attorney of the possibility of an "agency” defense (see People v Harris, 54 AD2d 946) and the appeal has been held in abeyance in the interim (People v Minnieñeld, — AD2d -). At the hearing held in Criminal Term the defendant stated that she had been informed of the "agency” defense by counsel prior to entering the guilty plea. Defendant also stated that she wanted her appeal withdrawn and this was stipulated to by counsel on the record. Accordingly, the appeal is deemed withdrawn. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.